DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 7-9), with claims 1-11 and 13-19, in the reply filed on 14 July 2014 is acknowledged.  However, claim 15 recites a push rod, detecting sensor, and controller control thereof during operation, which is not disclosed in elected Species I (Figs. 7-9).  Therefore, claim 15 is also withdrawn as being directed to a non-elected Species.  Claims 1-11, 13-14, and 16-19 will be examined on the merits.
Claims 12, 15, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11, 13-14, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a wherein clause having “a pressing device… configured to press onto the restraining device such that the restraining device locks or unlocks the auxiliary door.”  However, the mere recitation of “configured to” language does not necessarily impart a distinct structural configuration of the pressing device performing an operation of pressing “such that the restraining device locks or unlocks”, which renders the wherein clause vague in terms of structure and structural configuration that results in the pressing device operates the restraining device to lock and unlock the door.  Applicant should more distinctly claim and particularly point out the structure of the claimed apparatus that serves to lock and unlock the door.  It is well-settled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and that “apparatus claims cover what a device is, not what a device does.” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)) (emphasis in original). 
Similarly regarding claim 16, it is unclear what structure of the generic “device” serves to lock and unlock the door.  Specifically, the “wherein” clause recites the operation of locking and locking but lacks required structures between the restraining device and locking guide to achieve the desired locking and unlocking functions.  What structures of the restraining device and locking guide perform the recited locking and unlocking functions?  Applicant should more clearly define the apparatus claims in terms of structure and/or structural configurations (see above regarding claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 11, 13-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3299508 to KIM et al. (“KIM”) in view of WO 2013/150410 to ZHAN et al. (“ZHAN”).
Regarding claims 1 and 16, KIM discloses a washing machine comprising: 
a main body (10) having a first inlet (see Fig. 1); 
a drum (30) arranged inside the main body to accommodate laundry; and 
a door (100) configured to open and close the first inlet, wherein the door includes: 
a second inlet (see Fig. 3a) provided to allow laundry to be introduced into the drum while the first inlet is closed, 
an auxiliary door (120) configured to open and close the second inlet, and 
a restraining device (140) configured to restrain the auxiliary door such that the auxiliary door remains locked onto the door.
Regarding claims 1 and 16, KIM discloses the claimed invention including means for locking and unlocking the auxiliary door.  KIM does not expressly disclose wherein the main body comprises a pressing device arranged inside the main body and configured to press onto the restraining device such that the restraining device locks or unlocks the auxiliary door as recited in claim 1 (KIM also does not disclose the “locking guide” of claim 16, which is equivalent to the recited pressing device).  However, it is old and known in the art to provide a pressing device (or locking guide) for locking and unlocking a washing machine door.  For instance, ZHAN teaches a washing machine door locking and unlocking system utilizing a pressing device/locking guide (40,50) arranged inside a main body and configured to press onto a restraining device (31) such that the restraining device locks or unlocks the door (see ZHAN at Figs. 2-4 and associated text).
Because both KIM and ZHAN teach washing machine door locks, it would have been obvious to one skilled in the art to substitute one known door lock for the other to achieve the predictable result of providing a washing machine with a locking and unlocking mechanism.
Regarding claim 2, ZHAN further discloses a controller (13) arranged inside the main body and configured to transmit an electrical signal to the pressing device, wherein the pressing device is provided to be electrically connected to the controller inside the main body (see controller controlling pressing device parts 40,50 at pp. 8-9, bridging paragraph of ZHAN).
Regarding claim 3, ZHAN further discloses wherein the restraining device is not electrically connected to the controller (see controller of ZHAN, which does not electrically connect to the restraining device).
Regarding claim 11, ZHAN discloses wherein the restraining device is configured to lock the auxiliary door in response to at least a portion of the auxiliary door being inserted into the restraining device, and the pressing device is configured to release the locking of the auxiliary door by pressing the restraining device (see above and Figs. 1-4 of ZHAN).
Regarding claim 13, KIM discloses use of a door sensor (see ¶ [0081] of KIM).
Regarding claim 14, KIM discloses controlling the washing machine while the door is closed (see KIM at ¶ [0082]).
Regarding claim 19, KIM discloses wherein the door (120) omits an electrically connected component (note a lack of electrically connected components to door 120 in KIM).

Allowable Subject Matter
Claims 4-10 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711